Case: 2:18-cv-01185-EAS-EPD Doc #: 165 Filed: 07/31/20 Page: 1 of 2 PAGEID #: 2995




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


KEVIN D. HARDWICK,                                     Case No. 2:18-cv-1185
               Plaintiff,                              Judge Edmund A. Sargus, Jr.
v.
                                                       Chief Magistrate Judge Elizabeth
                                                       A. Preston Deaver
3M COMPANY, et al.,
               Defendants.


        NOTICE OF FILING ADDITIONAL EXHIBITS FOR PLAINTIFF’S
     MEMORANDUM IN SUPPORT OF MOTION FOR CLASS CERTIFICATION

       Plaintiff Kevin Hardwick gives notice of filing additional exhibits for his Memorandum

in Support of Motion for Class Certification. Because of size limitations, Mr. Hardwick could

not include all exhibits in one filing. As a result, this filing includes the remainder of Exhibit C,

along with Exhibits D through L, as referenced in Mr. Hardwick’s Memorandum.


                                                       Respectfully submitted,

                                                       /s/ David J. Butler
                                                       David J. Butler (0068455), Trial Attorney
                                                       TAFT STETTINIUS & HOLLISTER LLP
                                                       65 East State Street, Suite 1000
                                                       Columbus, Ohio 43215
                                                       Telephone: (614) 221-2838
                                                       Facsimile: (614) 221-2007
                                                       dbutler@taftlaw.com

                                                       Robert A. Bilott (0046854)
                                                       TAFT STETTINIUS & HOLLISTER LLP
                                                       425 Walnut Street, Suite 1800
                                                       Cincinnati, OH 45202-3957
                                                       Telephone: (513) 381-2838
                                                       Facsimile: (513) 381-0205
                                                       bilott@taftlaw.com
Case: 2:18-cv-01185-EAS-EPD Doc #: 165 Filed: 07/31/20 Page: 2 of 2 PAGEID #: 2996




                                                     Gary J. Douglas (pro hac vice pending)
                                                     DOUGLAS & LONDON, PC
                                                     59 Maiden Lane, 6th Floor
                                                     New York, NY 10038
                                                     Telephone: (212) 566-7500
                                                     Facsimile: (212) 566 7501
                                                     gdouglas@douglasandlondon.com

                                                     Ned McWilliams (pro hac vice)
                                                     LEVIN PAPANTONIO P.A.
                                                     316 South Baylen Street
                                                     Pensacola, FL 32502
                                                     Telephone: (850) 435-7138
                                                     nmcwilliams@levinlaw.com

                                                     Attorneys for Plaintiff Kevin Hardwick




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the above was served through the Court’s CM/ECF

system this 31st day of July, 2020, on all counsel of record.



                                                     /s/ David J. Butler




                                                 2
